DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13, 15 and 17-20, drawn to a flexible abrasive member; and
Group II, claims 21 and 22, drawn to a method for manufacturing a flexible abrasive member.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the flexible abrasive member, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2015/168229 A1 to 3M Innovative Properties Company (hereinafter “3M”).  3M teaches a flexible abrasive member (See Abstract), comprising a substrate (page 9, ll. 14-15, 28-30; See FIGS. 5 and 6; the backing of 3M is equivalent to Applicant’s claim term “a substrate”), which carries a plurality of deposits with embedded abrasive particles (page 7, ll. 1-6; page 9, ll. 15-16, 20-22, 28-29; FIGS. 3B, 5 and 6; the elongated, abrasive features and abrasive features of 3M are equivalent to Applicant’s claim term “a plurality of deposits with embedded abrasive particles”), wherein each deposit has an elongated continuous structure that extends along a center trajectory predominantly in a longitudinal direction across the substrate (page 7, ll. 1-6; page 9, ll. 15-16, 20-22, 28-29; FIGS. 3B, 5 and 6); wherein said structure comprises inset portions and recessed portions, which protrude in opposite transverse directions from the center trajectory (page 7, ll. 1-6; page 9, ll. 15-16, 20-22, 28-29; FIGS. 3B, 5 and 6); and wherein the inset portions of a deposit are accommodated in recessed portions of a preceding deposit (page 7, ll. 1-6; page 9, ll. 15-16, 20-22, 28-29; FIGS. 3B, 5 and 6), and the recessed portions of the deposit accommodate inset portions of a following deposit (page 7, ll. 1-6; page 9, ll. 15-16, 20-22, 28-29; FIGS. 3B, 5 and 6), so that the inset portions and recessed portions of neighboring deposits mutually overlap in said transverse directions (page 7, ll. 1-6; page 9, ll. 15-16, 20-22, 28-29; FIGS. 3B, 5 and 6).
The species are as follows: 
Species Group A is drawn to providing a substrate formed by a metallized wire mesh and/or forming the deposits with embedded abrasive particles onto the structured films via electrodeposition (appears to be independent claim 21 – par. [0023] of Applicant’s specification as originally filed); and
Species Group B is drawn to providing a substrate formed by a fabric and/or forming the deposits with embedded abrasive particles onto the substrate via liquid resin deposition (appears to be independent claim 22 - par. [0023] of Applicant’s specification as originally filed).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: there are no generic claims present.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731